1    GREGORY B. KOLTUN (CA SBN 130454)
     BENJAMIN J. FOX (CA SBN 193374)
2    NILES A. PIERSON (CA SBN 307115)                       JS-6
     Morrison & Foerster LLP
3    707 Wilshire Boulevard, Suite 6000
     Los Angeles, California 90017-3543
4    Telephone: 213.892.5200
     Facsimile: 213.892.5454
5    GKoltun@mofo.com; BFox@mofo.com
     NPierson@mofo.com
6
     JENNIFER LEE TAYLOR (CA SBN 161368)
7    Morrison & Foerster LLP
     425 Market Street
8    San Francisco, California 94105
     Telephone: 415.268.7000
9    Facsimile: 415.268.7522
     JTaylor@mofo.com
10
11   Attorneys for Plaintiffs
     UNITED PARCEL SERVICE, INC., and UNITED
12   PARCEL SERVICE OF AMERICA, INC.
13
                      UNITED STATES DISTRICT COURT
14
                    CENTRAL DISTRICT OF CALIFORNIA
15
16
     UNITED PARCEL SERVICE, INC.,            Case No. 5:19-cv-00284-MWF-KK
17   and UNITED PARCEL SERVICE OF
     AMERICA, INC.,                          ORDER GRANTING
18                                           STIPULATED CONSENT
                    Plaintiffs,              JUDGMENT AND
19                                           PERMANENT INJUNCTION
         v.
20
     BRENDON KENNEDY, MAYUMI
21   KENNEDY, UNITED POT
     SMOKERS, UPS420, THCPLANT, B
22   & M Marketing, LLC and DOES 1-10,
23                  Defendants.
24
25
26
27
28
                                         1
1
2                                           ORDER
3          The Court, having reviewed the parties’ Stipulated Consent Judgment and
4    Permanent Injunction (“Stipulated Consent Judgment”), and good cause appearing,
5          IT IS HEREBY ORDERED AND DECREED THAT:
6          1.     Defendants, their officers, agents, servants, employees, attorneys, and
7    all others in active concert or participation with them, jointly and severally, are
8    HEREBY ENJOINED AND RESTRAINED FROM:
9          (a)    using in any way whatsoever, on or in connection with the
10                manufacture, distribution, sale, offering for sale, advertisement, and/or
11                promotion of any products or services, any copy or colorable imitation
12                of the UPS® Family of Marks or anything confusingly similar thereto,
13                including but not limited to UPS, UPS420, UPS.green and the UPS420
14                shield whether on their own websites (including, but not limited to,
15                www.ups.green, www.ups420.com, www.unitedpotsmoker.com,
16                www.upsthc.com, www.upsweed.com, www.og.life,
17                www.report.green, and www.hollyweed.earth), on third-party websites
18                (including, but not limited to, www.weedmaps.com, www.google.com,
19                and www.yelp.com), through search engine optimization, or
20                elsewhere;
21         (b)    representing directly or indirectly in any form or manner whatsoever,
22                that Defendants’ business, products or services are UPS’s, or are in
23                any manner associated with, sponsored, or approved by UPS or
24                otherwise taking any action likely to cause confusion, mistake or
25                deception on the part of purchasers as to the source, origin or
26                sponsorship of Defendants’ business, products or services;
27         (c)    taking any action, directly or indirectly, that is likely to dilute or
28                tarnish the distinctive quality of the UPS® Family of Marks or that is
                                                 2
1                 likely to harm UPS’s reputation; and
2          (d)    otherwise infringing UPS’s trade name, trademarks or trade dress, or
3                 otherwise competing unfairly with UPS in any manner.
4          2.     Defendants, their successors, officers, parents, subsidiaries, affiliates,
5    agents, assigns and employees, and anyone acting in concert with or at the behest or
6    direction of Defendants, jointly and severally, shall, no later than July 15, 2019,
7    transfer, convey and assign to UPS any and all right, title and interest they claim in
8    and to any UPS mark or any similar mark throughout the world, together with
9    (a) all internet domain names and uniform resource locators containing any
10   variation on any UPS mark, including but not limited to UPS420.com, UPS.green,
11   UnitedPotSmoker.com, UPSTHC.com, and UPSWEED.com; (b) all national and
12   state registrations in any jurisdiction; (c) all national and state applications in any
13   jurisdiction; (d) all common law rights related thereto; (e) all goodwill associated
14   therewith; and (f) all benefits, privileges, causes of action and remedies relating to
15   any of the foregoing, whether before or hereafter accrued, including, without
16   limitation, the exclusive rights to apply for and maintain all such registrations, to
17   sue for all past, present or future infringements or other violations of any rights in
18   the assigned UPS marks, and to settle and retain proceeds from any such actions.
19         3.     Defendants, their successors, officers, parents, subsidiaries, affiliates,
20   agents, assigns and employees, and anyone acting in concert with or at the behest or
21   direction of Defendants, jointly and severally, shall, no later than July 15, 2019,
22   deliver to UPS, by and through its counsel of record in this matter, all physical
23   UPS-related items, including UPS memorabilia, clothing, artwork, photographs,
24   signage, displays, labels, bottles, or products.
25         4.     Defendants, their successors, officers, parents, subsidiaries, affiliates,
26   agents, assigns and employees, and anyone acting in concert with or at the behest or
27   direction of Defendants, jointly and severally, shall, no later than July 15, 2019,
28   provide to counsel for UPS a list, including names, addresses and telephone
                                                 3
1    numbers, of each of Defendants’ independent contractors or representatives and/or
2    their vendees and their direct customers to allow UPS to provide written notice of
3    this action and this Stipulated Consent Judgment to such customers.
4          5.        Defendants shall, no later than July 15, 2019, provide counsel for UPS
5    with all available information in their possession regarding any other persons or
6    entities that sell any items bearing any designs, slogans, labels, designations, logos,
7    artwork or putative trademarks similar to the UPS® Family of Marks without
8    UPS’s consent.
9          6.        All parties to this Stipulated Consent Judgment acknowledge that they
10   have had the opportunity to consult with counsel of their own choosing regarding
11   the terms of this Stipulated Consent Judgment.
12         7.        Defendant Brendon Kennedy shall pay to UPS, through its counsel, the
13   total sum of $20,000.00 pursuant to the following schedule:
14              i.   $2,000.00 no later than July 15, 2019;
15           ii.     $1,200.00 no later than October 15, 2019;
16          iii.     $1,200.00 no later than January 15, 2020;
17          iv.      $1,200.00 no later than April 15, 2020;
18           v.      $1,200.00 no later than July 15, 2020;
19          vi.      $1,500.00 no later than October 15, 2020; and
20         vii.      $1,500.00 no later than January 15, 2021.
21        viii.      $1,500.00 no later than April 15, 2021.
22          ix.      $1,500.00 no later than July 15, 2021.
23           x.      $1,800.00 no later than October 15, 2021.
24          xi.      $1,800 no later than January 15, 2021.
25         xii.      $1,800 no later than April 15, 2022.
26        xiii.      $1,800 no later than July 15, 2022.
27   With advanced notice and reasonable proof of financial hardship, Defendant
28   Brendon Kennedy may request that no more than two of the foregoing payment due
                                                 4
1    dates be delayed by a period of no more than two months (the “Grace Period”). In
2    the event any of the foregoing payments is not made in full by the date set forth
3    above or within an applicable Grace Period, all remaining payments shall become
4    due and enforceable immediately, and upon submission by UPS of a motion or ex
5    parte application and declaration stating that any of the Settlement Payments have
6    not been made in full and in a timely manner, the Parties agree that the Court shall,
7    absent a showing at the hearing that the agreed-upon payment schedule had been
8    met by Brendon Kennedy, enter judgment in favor of UPS and against Brendon
9    Kennedy for the full amount of all remaining payments, plus pre- and post-
10   judgment interest.
11          8.      Within 30 days of the date on which this Stipulated Consent Judgment
12   is entered, Defendants shall file with this Court and serve on UPS a sworn
13   declaration, under penalty of perjury, setting forth in detail the manner and form in
14   which Defendants have complied with the foregoing injunction.
15          9.      This Stipulated Consent Judgment constitutes the final judgment in
16   this action.
17          10.     This Court shall retain jurisdiction over the parties and the subject
18   matter of this action for the purpose of construing and enforcing this Stipulated
19   Consent Judgment.
20
21   IT IS SO ORDERED.

22    Dated: July 2, 2019                    By:
23                                           Hon. Michael W. Fitzgerald
                                             United States District Judge
24
25
26
27
28
                                                 5
